DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the fuel transfer pump is sized to deliver fuel to a high horsepower engine. The term “high horsepower” is a relative term which renders the claim indefinite. The term “high horsepower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Claim 27 recites the limitation "the water-fuel separator".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the first and second fuel filters are assumed to be water-fuel separators.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan US 2009/0095689 in view of “Mobile Accessory Valves, Catalog HY14-2405/US ©2004” to Parker (hereinafter referred to as Parker) and Ringenberger US 2010/0154754.

	Claims 1, 8 and 9, Keenan teaches a fuel filtration system comprising:  a first stage filtration bank comprising: a first fuel filter head fluidly coupled to a first filter (12), a second filter head coupled to a second filter (16), the second filter head separable from the first filter head and mounted so as to be spaced from the first filter head, a fuel transfer pump (74) downstream from the first stage filter bank, a second stage filtration bank (76) fluidly coupled to the fuel transfer pump, a double selector valve (10) coupled to the first filter head and the second filter head and configured to modulate flow between the first filter and the second filter, the double selector valve separable from the first fuel filter head and the second fuel filter head, the double selector valve including a valve housing comprising a bore (in which the valve bodies 20 or 28 fit), the valve housing defining a primary valve inlet port (11) a primary valve outlet port (41) fluidly coupled to the fuel transfer pump via a fuel filter line, a first fuel filtration outlet fluidly coupled to an inlet (13) of the first fuel filter head via a first fuel outlet line (14), a first fuel filtration inlet fluidly coupled to an outlet (17) of the first fuel filter head via a first fuel outlet line (22), a second fuel filtration outlet fluidly coupled to an inlet (15) of the second fuel filter head via a second fuel inlet line (18), a second fuel filtration inlet fluidly coupled to an outlet (19) of the second fuel filter head via a second fuel outlet line (26) and movable valve bodies (20, 28) movable from a first position in which the movable 
	Ringenberger teaches a fuel filtration system comprising a filtration bank (40) comprising a filter head (48, 54, 60) fluidly coupled to a plurality of fuel filters (50, 56, 62) which are disposed in series or parallel (fig. 1-3). Providing multiple filters coupled to a filter head a well-known technique in the art as demonstrated by Ringenberger and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). It would have been obvious to one of ordinary skill in the art to provide multiple filters in parallel in order to filter a given 
	Parker teaches a double selector valve including a valve housing comprising a bore and defining a primary valve inlet port (A), a primary valve outlet port (B), a first outlet (D), a first inlet (D), a second outlet (E), and a second inlet (F), an elongated body positioned within the bore of the valve housing, the elongated body comprising an exposed portion protruding from a first end of the valve housing, the elongated body movable from a first position in which the elongated body fluidly couples the first outlet to the primary inlet port while blocking flow to the second outlet and the first inlet to the primary outlet port while blocking flow to the second inlet to a second position in which the elongated body fluidly couples the second outlet to the primary inlet port while blocking flow to the first outlet and the second inlet to the primary outlet port while blocking flow to the first inlet and a single actuator coupled to the exposed portion of the elongated body to move the elongated body between the first and second positions (pg. 7-8). The recited double selector valve is a common type of valve in the art as demonstrated by Parker and would have been obvious to one of ordinary skill in the art as the double selector valve would provide a smooth transition from the first position to the second position as all the ports of the valve would be momentarily connected when the elongated body/spool begins to move. Additionally, the valve of Parker is recognized as a functional equivalent to the valve of Keenan. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 10 and 11, Keenan further teaches a valve mounting bracket (60) coupled to the double selector valve and the first and second filter heads would be mounted within the system of Keenan and an internal combustion engine would be coupled to the valve mounting bracket as well as to the first and second filter heads as the system of Keenan is used within a vehicle comprising an engine (paragraph 5, 6, 35) but Keenan does not specifically teach a mounting bracket coupled to each filter head.
	Providing a mounting bracket for filter heads is a well-known technique in the art as demonstrated by Ringenberger (bracket 70) in order to provide fasteners to mount the filter head within a vehicle or other structure.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). The use of mounting brackets for each filter head would inherently provide the mounting brackets being separable from each other.
	Claim 26, Keenan teaches a transfer pump (74), one of ordinary skill in the art would provide a pump of sufficient size for the desired application, and Parker further teaches the elongated body is capable of moving between the first and second positions while maintaining approximately constant flow due to the momentary connection of all ports during movement from the first to the second position (Parker, pg. 7).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan ‘689 in view of “Mobile Accessory Valves, Catalog HY14-2405/US ©2004” to Parker (hereinafter referred to as Parker) and Ringenberger ‘754 as applied to claim 11 above, and further in view of Blizard et al. US 7,569,143.
	
Keenan in view of Parker and Ringenberger teaches the system of claim 11 but does not teach a vibration isolator.
	Blizard teaches a filtration system comprising a filter head mounting bracket (114) and an internal combustion engine (112) coupled to the filter head mounting bracket and a vibration isolator (116) at the filter head mounting bracket (fig. 1).  It would have been obvious to one of ordinary skill in the art to use the vibration isolators of Blizard because they reduce the particle slip and degradation of the filter bank (abstract).

Claims 3, 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan US 2009/0095689 in view of Brown et al. US 3,915,866, “Mobile Accessory Valves, Catalog HY14-2405/US ©2004” to Parker (hereinafter referred to as Parker) and Ringenberger US 2010/0154754.

Claim 3, Keenan in view of Ringenberger and Parker teaches the system of claim 1 as detailed above and Keenan further teaches a controller (10) in communication with the movable valve bodies and structured to actuate the double selector valve in response to input from a sensor (44), paragraph 28 teaches the controller can 
Brown teaches a filtration system comprising: a first filter head (24) coupled to a filter (16) a first pressure sensor (94) associated with the first filter head, a second filter head (26) fluidly coupled to a filter (16), a second pressure sensor (94) associated with the second filter head, a selector valve (48) coupled to the first and second filter heads, including a primary valve inlet port, a primary valve outlet port and a movable valve body configured to selectably fluidly couple the first filter head and the second filter head to the primary valve outlet port (fig. 1, 2). Providing separate pressure sensors, rather than one pressure sensor, to independently monitor separate filter heads is a known technique in the art as demonstrated by Brown and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 4, Keenan further teaches the sensor (44) is a pressure sensor and is communicatively engaged to the controller to move the selector valve in response to a pressure above a predetermined threshold (paragraph 24), providing multiple pressure sensors as taught by Brown, would inherently have the multiple pressure sensors communicatively engaged to the controller.
	Claim 13, Keenan teaches a fuel filtration system comprising: a first stage filtration bank comprising: a first fuel filter head fluidly coupled to a first filter (12), a second filter head coupled to a second filter (16), the second filter head separable from 

	Parker teaches a double selector valve including a valve housing comprising a bore and defining a primary valve inlet port (A), a primary valve outlet port (B), a first outlet (D), a first inlet (D), a second outlet (E), and a second inlet (F), an elongated body positioned within the bore of the valve housing, the elongated body comprising an exposed portion protruding from a first end of the valve housing, the elongated body movable from a first position in which the elongated body fluidly couples the first outlet to the primary inlet port while blocking flow to the second outlet and the first inlet to the primary outlet port while blocking flow to the second inlet to a second position in which the elongated body fluidly couples the second outlet to the primary inlet port while blocking flow to the first outlet and the second inlet to the primary outlet port while blocking flow to the first inlet and a single actuator coupled to the exposed portion of the elongated body to move the elongated body between the first and second positions (pg. 7-8). The recited double selector valve is a common type of valve in the art as demonstrated by Parker and would have been obvious to one of ordinary skill in the art as the double selector valve would provide a smooth transition from the first position to the second position as all the ports of the valve would be momentarily connected when the elongated body/spool begins to move. Additionally, the valve of Parker is recognized as a functional equivalent to the valve of Keenan. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).


	Claim 24, Keenan further teaches a controller (10) in communication with the valve actuators and structured to actuate the double selector valve in response to input for a pressure sensor (44) (paragraph 24), providing multiple pressure sensors as taught by Brown, would inherently have the multiple pressure sensors communicatively engaged to the controller.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan ‘689 in view of “Mobile Accessory Valves, Catalog HY14-2405/US ©2004” to Parker (hereinafter referred to as Parker) and Ringenberger ‘754 as applied to claim 1 above, and further in view of Jiang et al. US 2007/0289915.

.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan ‘689 in view of “Mobile Accessory Valves, Catalog HY14-2405/US ©2004” to Parker (hereinafter referred to as Parker), Ringenberger ‘754 and Brown ‘866 as applied to claim 3 above, and further in view of Jiang et al. US 2007/0289915.

Keenan teaches the valve is moved in response to an indication of a pressure sensor and Brown teaches the use of multiple pressure sensors. Keenan further teaches the filtration system filtering fuel and removing contaminates such as water (paragraph 7) but does not teach the valve moving in response to a water in fuel sensor.
Jiang teaches a fuel filtering system comprising a water-fuel separator and at least one water in fuel sensor to detect water collected within the water fuel separator .

Response to Arguments
Applicant's arguments filed 9/13/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that none of the cited references disclose switching between banks of fuel filters in multiple fuel filter heads. The prior art to Keenan teaches switching between multiple filter heads attached to single filters. However, the use of a bank of filters attached to a single filter head is a very common technique in the art as demonstrated by Ringenberger and would have been well within the normal capabilities of one of ordinary skill in the art as a way to increase capacity by running filters in parallel, or increasing filter efficiency by running filters in series. Applicant has not provided any showing of unexpected results by the use of a switch over valve in 
Applicant’s arguments with respect to claim 13 are addressed in the body of the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778